Filed 4/16/21 P. v. Perkins CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B306121

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA080757
       v.

FRANKLIN PERKINS,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, James R. Dabney, Judge. Dismissed.
     Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       In 1994, a jury convicted defendant and appellant Franklin
Perkins of second degree murder (Pen. Code, § 187, subd. (a)),1
and the trial court sentenced him to an indeterminate term of 15
years to life in state prison. In 2020, Perkins filed a petition for
resentencing under section 1170.95. The trial court denied the
petition, concluding Perkins was ineligible for relief because he
was the actual killer. Perkins timely appealed.
       Appellate counsel filed a brief identifying no issues and
requesting that this court follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496. The court notified
Perkins he had 30 days to file a supplemental brief. Perkins did
not file a supplemental brief. This court has no independent duty
to review the record for reasonably arguable issues. (People v.
Cole (2020) 52 Cal.App.5th 1023, 1039-1040, review granted, Oct.
14, 2020, No. S264278.) We therefore dismiss Perkins’s appeal as
abandoned. (Ibid.)




1     All undesignated statutory references are to the Penal
Code.




                                 2
                     DISPOSITION

  The appeal is dismissed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




  CURREY, J.



  We concur:




  MANELLA, P.J.




  COLLINS, J.




                             3